Citation Nr: 1613156	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  15-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for dizziness. 

3.  Entitlement to service connection for angina pectoris. 

4.  Entitlement to service connection for chest discomfort.  

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for hypertensive cardiovascular disease.

8.  Entitlement to service connection for coronary artery disease. 

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to service connection for a right shoulder disability.  

12.  Entitlement to service connection for a left shoulder disability. 

13.  Entitlement to service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder, major depression, sleep disorder and forgetfulness.  

14.  Entitlement to service connection for left ear hearing loss. 

15.  Entitlement to a compensable initial rating for right ear hearing loss.  

16.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.  

17.  Entitlement to a special monthly pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In September 2015 correspondence, the Veteran requested a "personal face-to-face" hearing.  In a March 2016 correspondence, the Veteran's representative stated that the Appellant still desired a hearing and requested that the Board remand the claim to afford the Appellant his requested hearing via either a video conference or a Travel Board hearing.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing or Board videoconference hearing in accordance with his request.  A copy of the letter notifying the Appellant of the time and place to report for his hearing should be placed in the claims file.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




